Name: Commission Decision of 20 December 2006 setting up a scientific group of experts for designations of origin, geographical indications and traditional specialities guaranteed
 Type: Decision
 Subject Matter: consumption;  marketing;  foodstuff;  agricultural structures and production;  documentation;  agricultural activity
 Date Published: 2007-02-06; 2008-12-24

 6.2.2007 EN Official Journal of the European Union L 32/177 COMMISSION DECISION of 20 December 2006 setting up a scientific group of experts for designations of origin, geographical indications and traditional specialities guaranteed (2007/71/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Whereas: (1) Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1) lays down the conditions to be met in order for a name to be registered as a protected geographical indication (PGI) or a protected designation of origin (PDO). (2) Council Regulation (EC) No 509/2006 of 20 March 2006 on agricultural products and foodstuffs as traditional specialities guaranteed (2) lays down the conditions to be met in order for a name to be registered and protected at Community level as a traditional speciality guaranteed (TSG). (3) In order to resolve certain complex scientific and technical problems which may arise in examining the conditions allowing the registration of a particular protected designation of origin, protected geographical indication or traditional speciality guaranteed, the Commission may need to call upon the expertise of specialists in an advisory group. (4) The group should be made up of highly qualified experts from a wide range of scientific and technical disciplines related to agriculture and the agri-food industry, human sciences and intellectual property rights. (5) The scientific group of experts for designations of origin, geographical indications and traditional specialities guaranteed should therefore be set up and its terms of reference and structures detailed. (6) The scientific committee for designations of origin, geographical indications and certificates of specific character set up by Decision 93/53/EEC of 21 December 1992 (3) should be disbanded, HAS DECIDED AS FOLLOWS: Article 1 A scientific group of experts, hereinafter referred to as the group, is hereby set up for designations of origin, geographical indications and traditional specialities guaranteed. Article 2 Terms of reference The Commission may consult the group on any matter relating to the protection of geographical indications, designations of origin and traditional specialities guaranteed relating to agricultural products and foodstuffs, and in particular:  compliance with the criteria laid down in Article 2 of Regulation (EC) No 510/2006 by a particular name for which an application for registration has been submitted, and in particular the link between the product and the geographical environment and/or its reputation,  compliance with the criteria laid down in Articles 2, 4 and 5 of Regulation (EC) No 509/2006 by a particular name for which an application for registration has been submitted, and in particular its traditional and/or specific nature,  the generic nature of a name,  the assessment of criteria regarding fair competition in commercial transactions and the risk of confusing consumers in cases of conflict between the designation of origin or geographical indication and designations of origin or geographical indications which are already registered, trademarks, names of plant varieties and animal breeds, homonyms, or names of existing products which are legally marketed,  any other matter of particular interest having regard to the group's field of expertise. The Chairman of the group may indicate to the Commission that it would be appropriate to consult the group on a specific question. The Commission may, where appropriate, ask the group to adopt its opinion on a specific question within a given deadline. Article 3 Membership  Appointment 1. The members of the group shall be appointed by the Commission from specialists who have responded to the call for applications to this end, and who are highly qualified in the different technical and scientific aspects of the fields referred to in Article 2 and together cover the widest possible range of scientific and technical disciplines and, consistent with this criteria, on the basis of a geographical distribution which reflects the diversity of scientific issues and approaches in the Community. 2. The group shall be composed of 11 members. Candidates found suitable for the position in the group but not appointed shall be invited to be included on a reserve list. The reserve list may be used by the Commission to appoint candidates to replace members. 3. The following provisions shall apply:  members shall be appointed in a personal capacity and be required to advise the Commission independently of any outside influence. They shall not delegate their responsibilities to another member or to a third person;  the term of office of members shall be three years, renewable. However, from the appointment referred to in paragraph 1, members may not remain in post for more than three consecutive mandates. They shall remain in office until they are replaced or their appointments are renewed;  members who are no longer able to contribute effectively to the group's deliberations, who resign or who do not respect the conditions set out in the first or second indent of this paragraph or Article 287 of the Treaty establishing the European Community may be replaced for the remaining period of their mandate;  members shall each year sign an undertaking to act in the public interest and a declaration indicating the absence or existence of any interest which may undermine their objectivity;  the names of members appointed individually shall be published on the Internet site of the Directorate-General for Agriculture and Rural Development and in the C series of the Official Journal of the European Union. The names of members shall be collected, processed and published in accordance with the provisions of Regulation (EC) No 45/2001 of the European Parliament and of the Council on the protection and processing of personal data (4). Article 4 Operation 1. The group shall elect a chairman and two deputy chairmen from among its members. The election shall take place by simple majority of the members. 2. In agreement with the Commission, sub-groups may be set up to examine specific questions under terms of reference established by the group; they shall be disbanded as soon as they have fulfilled those terms of reference. 3. The Commission representative may invite experts or observers with special expertise on a matter on the agenda to participate in the group's work where appropriate and/or necessary. 4. Information obtained as a result of attending group or sub-group meetings shall not be divulged where the Commission declares them to relate to confidential matters. Members may not use for professional purposes any information they obtain through being a member of the group. 5. The group and its sub-groups shall normally meet in one of the sites where the Commission and its departments are located, following the procedures and timetable laid down by it. The Commission shall organise the secretariat. Other Commission officials concerned may take part in the meetings. 6. The group shall adopt its rules of procedure on the basis of the standard rules of procedure adopted by the Commission. 7. The Commission may publish on the Internet, in the original language of the document concerned, requests for opinions, agendas and minutes, and opinions adopted by the group. They may also publish under the same terms any working document of the group. Article 5 Meeting expenses The travel and accommodation expenses incurred by the members, experts and observers in fulfilment of the group's activities shall be reimbursed by the Commission in accordance with the Commission rules in force. There shall be no remuneration for the tasks performed. Meeting expenses shall be reimbursed within the limits of the appropriations allocated to the departments concerned under the annual procedure for allocating resources. Article 6 Repeal Decision 93/53/EEC is hereby repealed. However, the Committee set up by that Decision shall remain operational until the Commission has informed its members that the group set up by this Decision has become operational. Article 7 Entry into force This Decision shall take effect on the day of its publication in the Official Journal of the European Union. Done at Brussels, 20 December 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. (2) OJ L 93, 31.3.2006, p. 1. (3) OJ L 13, 21.1.1993, p. 16. Decision as last amended by Decision 97/656/EC (OJ L 277, 10.10.1997, p. 30). (4) OJ L 8, 12.1.2001, p. 1.